DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 08/26/2021.
Response to arguments
Claims 1, 8, 15-18 and 19 have been amended. Claims 4, 11 and 20 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-3, 5-10, 12-18 and 19 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-10, 12-18 and 19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Duncan et al. (U.S 2018/0324090) and NPL-"Endpoint Trust-based Traffic Management”, IP.COM WEST JOURNAL, IP. COM INC, West HENRIETTA, NY, US, October 31 2017 (2017-10-31), XP013176242, and ISSN: 1533-0001 sections Approach, Layer 3 and Assertion Tokens, hereinafter “NPL-XP013176242”.
Regarding in claims 1, 8 and 15, the prior art of record (in particular Duncan, discloses method for Segment Routing includes, in a Segment Routing network with a plurality of nodes and receives a multicast packet.
XP013176242 discloses section Assertion Tokens (ATs) and section Assertion Tokens; leverage Segment Routing, SR, recognized the SR header, we, had a place in which we could insert a Trust Token (TT) or AT [assertion token]; “Assertion Tokens are placed in an IPv6 SRH.
 to determining a location within a header of the received data packet for the attestation token; creating an updated header by encoding the attestation token in the determined location of the header, wherein encoding the attestation token in the determined location of the header comprises writing the attestation token in a Type-Length- Value (TLV); and sending the updated header with the encoded attestation token to another apparatus of the SR network as recited in the context of claims 1 and 8 and relating to determine a location within a header of the received data packet for the attestation token, wherein determining the location within the header of the received data packet for the attestation token comprises computing a new offset value using an existing offset value stored in the header; create an updated header by encoding the attestation token in the determined location of the header, wherein creating the updated header comprises writing the new offset value in the header; and send the updated header with the encoded attestation token to another apparatus of the SR network as recited in the context of claim 15. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 5-7, 9-10, 12-14 and 16-19 depend from claims 1, 8 and 15 are allowed since they depend from allowable claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571) 270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/09/2021